                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


GEEBO LLC, ,

                               Plaintiff,
                                                            Case No. 19-cv-00175-bhl
       v.

VILLAGE OF SOMERS, et al.,

                               Defendants.


      ORDER GRANTING MOTION FOR LEAVE TO AMEND PLEADINGS
  AND SETTING DEADLINES FOR DISCOVERY AND RESPONSIVE PLEADINGS


       This action came before the Court for a Status Conference on October 8, 2020, with

participation from all counsel of record. Based on the rulings and discussions put on the record,

   IT IS HEREBY ORDERED:

       1.       That Plaintiff’s Rule 7(h) Expedited, Non-Dispositive Motion for Leave to File

Second Amended Complaint (ECF No. 49) is GRANTED. The Second Amended Complaint (ECF

No. 49-1) is the operative pleading in this action.

       2.       That Defendants shall file a responsive pleading to the Second Amended Complaint

within 30 days of October 8, 2020. A briefing schedule on motions to dismiss, if any, shall be

governed by Civil Local Rule 7.

       3.       That the parties shall have 60 days from October 8, 2020 to conduct discovery on

the constitutional claim raised for the first time in Plaintiff’s Second Amended Complaint. Parties

must serve requests for written discovery at least thirty days before the deadline to allow the

opposing party sufficient time under the rules to respond by the deadline.




            Case 2:19-cv-00175-BHL Filed 10/14/20 Page 1 of 2 Document 75
       4.       Briefing on all outstanding dispositive motions is hereby stayed until further notice.

       5.       The Court will conduct a Status Conference on December 10, 2020 at 10:00 a.m.

with further instructions for that hearing, if any, to be established by the Court.


       SO ORDERED on October 14, 2020.
                                                        s/ Brett H. Ludwig
                                                        BRETT H. LUDWIG
                                                        United States District Judge




            Case 2:19-cv-00175-BHL Filed 10/14/20 Page 2 of 2 Document 75
